 
Exhibit 10.1


SUBCONTRACT #RF-05-HFS-003


Between


THE UNLV RESEARCH FOUNDATION
Box 452036
Las Vegas, Nevada 89154-2036


And


ALTAIR NANOMATERIALS, INC.
204 Edison Way
Reno, Nevada 89502


This AGREEMENT, which will be known as SUBCONTRACT #RF-05-HFS-003, is by and
between The UNLV Research Foundation, hereinafter referred to as UNLVRF and
Altair Nanomaterials, Inc., 204 Edison Way, Reno, Nevada 89502, hereinafter
referred to as SUBCONTRACTOR.


WITNESSETH THAT


WHEREAS, UNLVRF has been awarded Grant Number DE-FG36-03GO13063, Amendment A001,
from the U.S. Department of Energy, Golden Field Office, for a project entitled
“Hydrogen Filling Station; and


WHEREAS, SUBCONTRACTOR was proposed and has been approved for substantial
subcontracted effort under the above referenced Grant;


NOW, THEREFORE, in consideration of the mutual covenants herein provided, the
parties do agree as follows:


ARTICLE 1. SCOPE OF WORK


SUBCONTRACTOR agrees to perform the work described in APPENDIX A, SCOPE OF WORK,
incorporated herewith into this agreement. SUBCONTRACTOR shall neither assign,
transfer, nor delegate any rights, obligations or duties under this Subcontract
without prior written consent of UNLVRF. UNLVRF may withhold consent for any
reason.


ARTICLE 2. KEY PERSONNEL


UNLVRF:



Technical -
Dr. Robert F. Boehm

Technical Project Manager
UNLV Center for Energy Research
4505 Maryland Parkway Box 454027
Las Vegas, Nevada 89154-4027
(702) 895-4160
boehm@me.unlv.edu



Administrative -
Janice Wiedemann

UNLV Research Foundation
Box 452036
Las Vegas, Nevada 89154-2036
(702) 363-2294
Janice@CarlsonInc.biz


1

--------------------------------------------------------------------------------



Contractual -
Thomas F. Williams

Executive Director
UNLV Research Foundation
Box 452036
Las Vegas, Nevada 89154-2036
(702) 939-4612
Thomas.Williams@ccmail.nevada.edu


SUBCONTRACTOR:



Technical:
Mr. Bruce Sabacky

Altair Nanomaterials, Inc.
204 Edison Way
Reno, Nevada 89502
(775) 858-3766
bsabacky@altairinc.com



Contractual:
Mr. Kenneth Lyon

Altair Nanomaterials, Inc.
204 Edison Way
Reno, Nevada 89502
(775) 858-3742
klyon@altairinc.com




ARTICLE 3. PERIOD OF PERFORMANCE


This Subcontract shall be effective for the period October 1, 2004 through
December 31, 2005, unless extended by mutual agreement of the parties through an
amendment to this Subcontract.


ARTICLE 4. TERMINATION


Either party may, at any time during the period of this Subcontract, terminate
this Agreement with or without cause, by giving thirty (30) days written notice.
Notice should be sent by registered or certified mail. In the event of
termination, the parties agree to negotiate, in good faith, the payment of any
work completed prior to the date of Notice of Termination and the receipt of
equipment, data, reports, or other deliverables.


ARTICLE 5. CONSIDERATION AND PAYMENT


The total amount to perform the work identified in APPENDIX A, SCOPE OF WORK, is
$500,000. The provisions of Grant DE-FG36-03GO13063 require at least 20%
cost-sharing by the grantee. Therefore, UNLVRF will reimburse SUBCONTRACTOR for
costs incurred in an amount not to exceed $400,000. SUBCONTRACTOR will
cost-share the balance of estimated total project costs in an amount equaling at
least $100,000 (refer to ARTICLE 6, COST-SHARING CONTRIBUTIONS).


APPENDIX B, BUDGET DETAIL, provides a detailed budget by Object Class
Categories.


Payment Method. UNLVRF shall reimburse SUBCONTRACTOR for incurred allowable
expenses not more often than monthly. SUBCONTRACTOR’s standard invoice, and a
summary progress report itemizing each task identified in APPENDIX A, SCOPE OF
WORK, must be submitted when requesting payment. SUBCONTRACTOR’S invoice must
include Subcontract number, current and cumulative costs, and a certification as
to its truth and accuracy. The invoice should also report on the amount and type
of SUBCONTRACTOR’S cost share that was expended each month. Payment requests
that do not follow the above guidelines shall be returned to the SUBCONTRACTOR.
Payments will be made within thirty days of receipt of payment requests. Payment
requests and/or any questions concerning payments should be directed to:


2

--------------------------------------------------------------------------------


Elizabeth Dickson, Chief Financial Officer
UNLV Research Foundation
Box 452036
Las Vegas, Nevada 89154-2036
(702) 939-4616
Elizabeth.Dickson@ccmail.nevada.edu


ARTICLE 6. COST-SHARING CONTRIBUTIONS


SUBCONTRACTOR shall share in all allowable and allocable costs resulting from
the work performed under this Subcontract. All cost sharing, including cash and
third party in-kind contributions, must be verifiable from the SUBCONTRACTOR’S
records. Special terms and conditions applicable to cost sharing can be found at
10 CFR 600.224.


Any cost sharing shall defray only the allowable costs of the project in
accordance with the statutes, regulations, applicable cost principles, and other
terms and conditions cited herein. UNLVRF shall not share any costs above and
beyond the amounts obligated in this Subcontract.


ARTICLE 7. REPORTING REQUIREMENTS


SUBCONTRACTOR shall provide technical and financial reporting in accordance with
the requirements and instructions set forth in APPENDIX C, REPORTING
REQUIREMENTS. Failure to comply with the reporting requirements will be
considered a material noncompliance with the terms of this Subcontract.
Noncompliance may result in the withholding of future payments, the suspension
or termination of this Subcontract, and/or the withholding of future agreements.


A willful failure to perform, a history of failure to perform, or unsatisfactory
performance of this Subcontract and/or other contractual documents, may also
result in a debarment action to preclude future agreements.


ARTICLE 8. INDEPENDENT CONTRACTOR


For purposes of this Subcontract, SUBCONTRACTOR and its employees shall be
classified as an “Independent Contractor” and not as employees of UNLVRF.


ARTICLE 9. SUBCONTRACT MONITORING REQUIREMENT


Under the provisions of OMB Circular A-133, UNLVRF is required to monitor
federally funded subcontractor activities. SUBCONTRACTOR must assure UNLVRF that
it complies with applicable OMB circulars and that it will notify UNLVRF of
completion of required audits and of any adverse findings which impact this
Subcontract. Relevant OMB Circulars are available at:
http://www.whitehouse.gov/omb/circulars/


ARTICLE 10. PUBLIC DISCLOSURE


SUBCONTRACTOR shall not make publicity releases in connection with this
Subcontract without prior review and approval of the UNLVRF. This does not
include routine announcements of awards or research results in research
publications. Proposed publicity releases shall be submitted to the UNLVRF
Project Manager for such review and approval.


ARTICLE 11. AGREEMENT TO TERMS AND CONDITIONS


Flow-down provisions required under the special and general provisions of Grant
DE-FG36-03GO13063 or required under standard federal regulations shall apply to
this Subcontract. Terms and conditions applicable to SUBCONTRACTOR are covered
in APPENDIX D, SPECIAL TERMS AND CONDITIONS. Within these flow-down provisions,
references to “Recipient” shall be understood to apply to SUBCONTRACTOR, and
references to DOE shall be understood to apply to UNLVRF. References to
“Technical Officer” and “Contracting Officer” shall be understood to mean the
UNLVRF Key Personnel listed in ARTICLE 2 of this Subcontract. APPENDIX E
includes the applicable intellectual property reference information.


3

--------------------------------------------------------------------------------


ARTICLE 12. SEVERABILITY


In the event any one or more of the provisions of this Subcontract shall, for
any reason, be held to be invalid, illegal, or unenforceable, then
notwithstanding such provision, the remainder of this Subcontract shall remain
in full force and effect, and such term or provision shall be deemed stricken.


ARTICLE 13. APPLICABLE LAW


SUBCONTRACTOR agrees to comply with all relevant local, state, and federal
statutes and regulations. This Subcontract shall be governed exclusively by the
laws of the State of Nevada.


ARTICLE 14. INDEMNIFICATION


SUBCONTRACTOR hereby acknowledges that UNLVRF is a separate nonprofit,
educational and charitable corporate entity. It does not have the power to
pledge State of Nevada and or the University of Nevada, Las Vegas (UNLV) funds
or credit. Further, the State of Nevada and/or UNLV cannot assume any debts of
UNLVRF. Each party to this Subcontract shall bear responsibility for its own
negligent acts to the extent allowed by law.


ARTICLE 15. FORCE MAJEURE


Neither party shall be responsible to the other for failure to perform any of
the obligations imposed by this Subcontract, provided such failure shall be
occasioned by fire, flood, explosion, lightning, windstorm, earthquake,
subsidence of soil, failure or destruction, in whole or in part, of machinery or
equipment or failure of supply of materials, discontinuity in the supply of
power, government interference, civil commotion, riot, war, strikes, labor
disturbance, transportation difficulties, labor shortage or any cause beyond its
reasonable control.


ARTICLE 16. ENTIRE AGREEMENT


This Subcontract, together with all attachments, exhibits and other appendixes
hereto, constitutes the entire agreement between the parties and supersedes all
previous agreements with respect to the subject matter hereof.


IN WITNESSETH THEREOF


The parties have executed this SUBCONTRACT #RF-05-HFS- 003:



 
(1)
ALTAIR NANOMATERIALS, INC.





By:_________________________________Date:______________
Name: (printed)
Title:



 
(2)
THE UNLV RESEARCH FOUNDATION





By:_________________________________Date:_______________
Thomas F. Williams, Executive Director
 

 
4

--------------------------------------------------------------------------------




APPENDIX A




UNLV Research Foundation Subcontract #RF-05-HFS-003




HYDROGEN FILLING STATION


ALTAIR NANOMATERIALS, INC.


SCOPE OF WORK




The work product under this grant and described in the following objectives will
be performed as a joint effort between Altair Nanomaterials, Inc. and Hydrogen
Solar.


ALTAIR SCOPE OF WORK


Altair’s scope of work for the one year duration of the project will focus on
development of an iron oxide coating for the front cell anodic electrode of the
H-Solar’s Tandem Cell. The development program will encompass the following
primary points:


Task I-1

 
·
Determination and selection of a synthesis route for nano-scale Fe oxide (20-100
nm)

 
·
Testing of the Fe oxide coatings for photocatalytic activity (PCA) using solar
simulation test equipment and other characterizations

 
·
Optimization of the PCA of the Fe oxide coating through doping, coating,
particle morphology adjustment, etc.

 
Task I-2

 
·
Development of a deposition technique for applying the Fe oxide to both
conducting glass and conducting polymer substrates.

 
·
Testing of the Fe oxide coatings for electrolyte compatibility








--------------------------------------------------------------------------------




Task I-1


The initial portion of the program will concentrate on the synthesis of
nanometer scale Fe oxide. This effort will consist of:



 
·
Survey of literature addressing Fe oxide synthesis

 
·
Survey of commercially available nano-sized Fe oxides

 
·
Studies of selected one-stage and two-stage solution pyrolysis processes for
synthesis of Fe oxides

 
·
Studies of selected low-temperature synthesis routes, including hydrothermal
processing routes, and sol-gel processing of heterometal alkoxide precursors.



To evaluate each of the oxides generated by whatever method, test cells will be
fabricated according the techniques already developed by Hydrogen Solar.
Transfer from H-Solar to Altair of the required laboratory “know-how” for making
the test cells must occur to maintain efficiency in the progress of the program.
Once satisfactory test cells are made, evaluation of materials will be performed
in “round robin” fashion, using solar simulator equipment at Altair and at H-S
and then at “third party” laboratories.


In the evaluation of each source of Fe oxide, a means to dope the oxide will be
developed and then used to study a range of appropriate doping elements and
doping element concentrations.


5

--------------------------------------------------------------------------------


Task I-2


Once an optimal group of Fe oxides is identified through variation of particle
size , morphology and coating, and doping type and concentration, a deposition
technique for applying the oxide in thin film on a conductive substrate will be
developed. Both conductive glass and conductive polymers will be used as
substrates. And again, this portion of the development program will build upon
whatever deposition techniques have already been developed by H-Solar.


It is tempting to consider each of the above sections of the development program
as occurring in series, with the synthesis route developed first, followed by
doping strategies, and finally the deposition of the doped oxide on a substrate.
And for practical reasons this is how the program will probably unfold. It is
necessary, however, to be aware that each area of development impacts on other
areas all the way downstream. Selection of an oxide synthesis route will
impacted by the type and concentration of a desired dopant. And likewise, the
selection of an oxide type and dopant will have to be considered in light of
compatibility with the cell electrolyte and deposition technique.
 
 
6

--------------------------------------------------------------------------------


APPENDIX B




UNLV Research Foundation Subcontract #RF-05-HFS-003




HYDROGEN FILLING STATION




ALTAIR NANOMATERIALS, INC.




BUDGET DETAIL
 
 
7

--------------------------------------------------------------------------------




DOE F4600.4 10-9-82
 
U. S. Department of Energy
 
 
 
 
OMB Control No. 1910-0400
Replaces EIA- 459c All other Editions are Obosolete
 
Federal Assistance Budget Information
 
 
 
 
 
   
 OMB Budget Disclosure Statement
         
Public reporting burder for this colection of information is estimated to
average 1.87 hours per response, including the time for reviewing
 
 
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.
Send comments regarding this burden estimate or any other aspect of this
collection of information, including suggestions for reducing this burden, to
Office of Information Resources Management, AD-241.2 - GTN. Paperwork Reduction
Project (1910-0400), U.S. Department of Energy, 1000
 
Independence Avenue, S.W. , Washington, DC 20585; and to the Office of
Management and Budget (OMB), Paperwork Reduction Project (1910-0400)
Washington, DC 20503.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Program/Project Identification No.
 
2. Program/Project Title
 
 
 
 
 
 
 
 
                     
DE-FG36-03GO13063 - Subcontract
 
Hydrogen filling station
3. Name and Address
 
 
 
 
 
 
 
 
4. Program/Project Start Date
University of Nevada, Las Vegas Research Foundation
 
 
 
 
 
 
 
 
 
10/1/2004
 
Box 451037
 
 
 
 
 
 
 
 
 
5. Completion Date
Las Vegas, NV 89154-1037
 
 
 
 
 
 
 
 
 
12/31/2004
 
SECTION A - BUDGET SUMMARY
 
 Grant Program  
 Estimated Unobligated Funds
 
 New or Revised Budget
Function
Federal
 
 
 
 
 
 
 
 
 
 
 
 
or Activity
Catalog No.
Federal
Non-Federal
Federal
Altair
Total
(a)
(b)
(c)
(d)
(e)
(f)
(g)
DE-FG36-03GO13063 - Subcontract
81.087
 
 
 
 
 
 
$400,000
$100,000
 
$500,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. TOTALS
 
 
 
 
 
 
 
$400,000
 
 
$100,000
 
 
$500,000
SECTION B - BUDGET CATEGORIES
 
 
Grant Program, Function or Activity
 
Total
6. Object Class Categories
Federal
 
Altair
(3)
(4)
 
(5)
a. Personnel
 
$73,462
 
$18,365
 
$0
 
 
$0
 
 
$91,827
b. Fringe Benefits
 
$28,136
 
$7,034
 
$0
 
 
$0
 
 
$35,170
c. Travel
 
$4,920
 
$1,230
 
$0
 
 
$0
 
 
$6,150
d. Equipment
 
$112,000
 
$28,000
 
$0
 
 
$0
 
 
$140,000
e. Supplies
 
$20,000
 
$5,000
 
$0
 
 
$0
 
 
$25,000
f. Contractual
 
$0
 
$0
 
$0
 
 
$0
 
 
$0
g. Construction
 
$0
 
$0
 
$0
 
 
$0
 
 
$0
h. Other
 
$0
 
$0
 
$0
 
 
$0
 
 
$0
i. Total Direct Charges
 
$238,518
 
$59,629
 
$0
 
 
$0
 
 
$298,147
j. Indirect Charges
 
$161,482
 
$40,370
 
$0
 
 
$0
 
 
$201,852
k. TOTALS
 
$400,000
 
$100,000
 
$0
 
 
$0
 
 
$500,000
7. Program Income
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
8

--------------------------------------------------------------------------------


APPENDIX C




UNLV Research Foundation Subcontract #RF-05-HFS-003




HYDROGEN FILLING STATION




ALTAIR NANOMATERIALS, INC.




REPORTING REQUIREMENTS






9

--------------------------------------------------------------------------------


 
UNLV RESEARCH FOUNDATION
SUBCONTRACT # RF-05-HFS-003
ALTAIR NANOMATERIALS, INC.
HYDROGEN FILLING STATION
REPORTING REQUIREMENTS
 
Reporting Requirement
Frequency
No. of Copies
Management Reporting
1. Technical/Budget Accomplishment Report1
2. Special Status Report2
 
Scientific/Technical Reporting
(Reports/Products must be submitted with appropriate
DOE F 241. DOE 241 forms are available at www.osti.gov/elink.)
1. Final Scientific/Technical Report (Form DOE F 241.3)3
 
Financial Reporting
1. SF-269 Financial Status Report4
 
Closeout Reporting
1. Final Invention and Patent Report5
2. Property Certification4
 
Other Reporting
1. Other6
 
 
 
Monthly
As required
 
 
 
 
 
See Footnote
 
 
See Footnote
 
 
See Footnote
See Footnote
 
 
See Footnote
 
3
2
 
 
 
 


 
APPENDIX D




UNLV Research Foundation Subcontract #RF-05-HFS-003
 

--------------------------------------------------------------------------------

1 Monthly reports should summarize technical progress against tasks and
milestones and provide a budget accomplishment report (actual expenditures vs.
budget plan). The report should be submitted NLT the 5th of the month for the
previous month’s activities to the UNLVRF Management/Contractual point of
contact.
2 Provides notice of problems, delays, or adverse conditions which materially
impair the awardee’s ability to meet the objectives of the award or developments
that have a significant favorable impact on the project. The report must include
the remedial action to be taken to correct or resolve any problem or adverse
condition.
3 This form and instructions are available on E-link. If there is any patentable
material, protected data, or SBIR/STTR data in the report, the recipient must,
consistent with the data protection provisions of the grant, clearly identify
patentable or protected data on each page of the report, identify such material
on the cover of the report, and mark the appropriate blocks in Section K of the
DOE F 241.3. Reports must not contain any proprietary data (limited rights
data), classified information, information subject to export control
classification, or other information not subject to release. Protected data is
specific technical data, first produced in the performance of the award that is
protected from public release for a period of time by the terms of the award
agreement.
4 Monthly financial reports are to be submitted to the Project Manager showing
federal and non federal funds spent in each budget category for the month with
cumulative balances from the start of the subcontract, the format of which will
be decided upon by the Project Manager and the subcontractor.
5 Patent certification (OMB No. 1902-0121) and Financial Assistance Property
Certification (AA-88) are required. UNLVRF will provide detailed closeout
reporting instructions, including appropriate forms, to the contractor by letter
upon award expiration.
6 Three copies of reports, reprints, conference papers, etc. must be submitted
to UNLVRF for submittal to DOE as soon as possible after the event occurs (10
CFR 605.19(a) (3)).
 
10

--------------------------------------------------------------------------------




HYDROGEN FILLING STATION




ALTAIR NANOMATERIALS, INC.




SPECIAL TERMS & CONDITIONS




Award # DE-FG36-03GO13063


SPECIAL TERMS AND CONDITIONS



 
1.
EXPLANATION OF AWARD CONTENTS



These special terms and conditions neither restate all of the provisions of the
applicable statutes and regulations, nor represent an exhaustive listing of all
requirements applicable to this award. Rather, they are emphasized by inclusion
here because (1) they are invoked with high frequency or (2) their violation is
a matter of serious concern. In addition to the provisions of this appendix, the
sections listed below of 10 Code of Federal Regulations (CFR) 600 are
specifically emphasized:


10 CFR 600.3, Definitions
10 CFR 600, 26, Funding
10 CFR 600,121, Standards for Financial Management Systems
10 CFR 600.125, Revision of Budget and Program Plans
10 CFR 600.127, Allowable Costs


10 CFR 600 can be found at:


http://www.access.gpo.gov/nara/cfr/waisidx_00/10cfr600_00.html



 
2.
ORDER OF PRECEDENCE



Any inconsistency in this award shall be resolved by giving precedence in the
following order: (1) statutory provisions; (2) 10 CFR Part 600 and any other
applicable Subpart Program Rule(s), Executive Orders and applicable OMB Circular
provisions; (3) DOE F 4600.1, NFAA and all its attachments; and (4) the UNLVRF
application.



 
3.
PAYMENT PROVISIONS



The [DOE] Contracting Officer may have vouchers and statements of costs, which
are recorded against this award, verified at any time prior to the end of the
required retention period for award records. These cost verification reviews may
cover all costs recorded or any portion thereof as determined by the Contracting
Officer. Each payment shall be subject to reduction of amounts in the related
invoice or voucher, which are found by the Contracting Officer, on the basis of
audit, not to constitute allowable costs. If a final audit of costs has not been
performed prior to close out of the award, DOE or its successor agency shall
have the right to recover an appropriate amount after fully considering the
recommendations on disallowed costs resulting from the final audit when
conducted.



 
4.
STATEMENT OF FEDERAL STEWARDSHIP



DOE will exercise normal Federal stewardship in overseeing the program
activities performed under this grant. These activities will include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; temporary intervention in unusual circumstances to correct deficiencies
which develop during a project; ascertaining compliance with terms and
conditions; and reviewing technical performance after project completion to
insure that the grant’s objectives are accomplished.


11

--------------------------------------------------------------------------------



 
5.
PROJECT SITE ACCESS



At the request of the Contracting Officer or Project Officer, the Recipient
shall provide Government officials and interested members of the public as
determined by DOE, with access to the project site to observe project
operations, except where access must be limited due to valid safety or security
concerns. Requests for access shall be submitted in a reasonable amount of time
in advance.


The Recipient shall provide access at reasonable times and within reasonable
limitations on the number of people during each visit.


Access for the interested members of the public may generally be restricted to
certain areas such that proprietary information and expertise is not
compromised. The Recipient shall have access approval rights but shall not
unreasonably withhold such approval.



 
6.
LOBBYING RESTRICTIONS



The Recipient agrees that none of the funds obligated on this award shall be
expended, directly or indirectly, to influence Congressional action on any
legislation or appropriation matters pending before Congress, other than to
communicate to members of Congress as described in 18 U.S.C. 1913. This
restriction is in addition to those prescribed elsewhere in statute and
regulation.



 
7.
PUBLIC ACCESS TO INFORMATION



The Recipient recognizes that any documents it submits to DOE under this award
are subject to public disclosures under the Freedom of Information Act (“Act”),
as amended, and the DOE Implementing Regulations (10 CFR 1004). The Act requires
public access to information in DOE’s possession, unless that information is
protected under an exemption to the Act and does not require Recipients, their
sub-recipients or their contractors to permit public access to their records. An
exemption to the Act protects confidential or proprietary, commercial
information, personnel information, financial information and trade secrets
submitted by the Recipient provided that such information has not previously
been made available to the public. Prior to responding to a request for the
Recipient’s information in the possession of DOE, DOE will obtain the
Recipient’s opinions on whether the information should be exempted.



 
8.
ACKNOWLEDGMENT OF DOE SUPPORT IN ANY PUBLICATIONS



Publication of the results of this award is encouraged subject to any applicable
restrictions in 10 CFR 600.27 (Patents and Data Provisions). Any article
published shall include an acknowledgment that the research was supported, in
whole or in part, by a DOE award (with award number) and a statement that such
support does not constitute an endorsement by DOE of the views expressed in this
article.



 
9.
FOREIGN TRAVEL REQUIREMENTS



Foreign travel is any travel outside Canada and the United States and its
territories and possessions or for Recipients located in another country, travel
outside that country. The International Air Transportation Fair Competitive
Practices Act of 1973 (49 U.S.C. 1517) (Fly America Act) requires Federal
Recipients to use U.S. Flag carriers for Government-financed international air
travel to the extent these carriers are available. A Recipient contemplating the
use of non-U.S. flag carriers shall consult with the Specialist [UNLVRF Project
Manager] prior to the trip.



 
10.
LIABILITIES AND LOSSES



Except as provided in the Federal Tort Claims Act, DOE assumes no responsibility
with respect to any damages or loss arising out of any activities undertaken
with the financial support of this award. DOE and the Recipient make no express
or implied warranty as to the conditions of the research, or any intellectual
property, or products made or developed under this award, or the ownership,
merchantability or fitness for a particular purpose of the research or resulting
product.


12

--------------------------------------------------------------------------------



 
11.
PERMITS AND RESPONSIBILITIES



The Recipient shall be responsible for obtaining any necessary licenses and/or
permits and for complying with applicable Federal, state and municipal laws,
codes, and regulations in connection with the execution of the work hereunder.
The Recipient shall take proper safety and health precautions to protect the
workers, the public, the environment, and property.



 
12.
AMERICAN-MADE EQUIPMENT AND PRODUCTS



It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.



 
13.
NOTICE REGARDING UNALLOWABLE COSTS AND LOBBYING ACTIVITIES



Recipients are cautioned to carefully review the allowable cost and other
provisions applicable to expenditures under this award. If funds are spent for
purposes or in amounts inconsistent with the allowable cost principles or any
other provisions governing expenditures DOE may pursue a number of remedies
against the Recipient, including, in appropriate circumstances, recovery of such
funds, termination of the award, suspension or debarment of the Recipient from
future awards, and criminal prosecution for false statements.


Particular care should be taken by the Recipient to comply with the provisions
prohibiting the expenditure of funds for lobbying and related activities. This
award may be used to describe and to encourage or support political activities
such as the collection and dissemination of information related to potential,
planned or pending legislation.



 
14.
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP



The Recipient shall immediately notify DOE of: (i) its intent to, or its
parent’s intent to, institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Act; (ii) its consent to the institution of
an involuntary case under the Bankruptcy Act against it; (iii) the filing of any
similar proceeding for or against the Recipient or its parent, or its consent
to, the dissolution, winding-up, or readjustment of Recipient’s debts,
appointment of a receiver, conservator, trustee, or other officer with similar
powers over the Recipient, under any other applicable state or Federal law; or
(iv) the insolvency of the Recipient due to its inability to pay its debts
generally as they become due.


DOE can unilaterally suspend payments under this Award, or if determined
necessary, can unilaterally terminate this Award if reasonable cause exists for
DOE to believe that the Recipient is insolvent due to facts which indicate the
Recipient is unable to pay its obligations as they mature in the ordinary course
of business, or if the Recipient, its parent, or creditors of the recipient,
files a petition in bankruptcy against it, or if a court of competent
jurisdiction appoints a receiver, trustee, liquidator or conservator with
control over the business affairs of the recipient. In such instances, DOE may
terminate the award in whole or in part, or suspend payments, if it is
determined in the best interests of DOE to do so.




INCORPORATED BY REFERENCE:


10 CFR 600, DOE Financial Assistance Rules
OMB Circular A-133, Audits of States, Local Governments, and Non-Profit
Organizations
DOE Order 241.1, Scientific and Technical Information
DOE Order 241.1-1, Guide to the Management of Scientific and Technical
Information




13

--------------------------------------------------------------------------------




APPENDIX E




UNLV Research Foundation Subcontract #RF-05-HFS-001




HYDROGEN FILLING STATION


ALTAIR NANOMATERIALS, INC.




INTELLECTUAL PROPERTY






Intellectual Property Provisions (GNP-1003)
Grant and Cooperative Agreements
Research, Development, or Demonstration
Nonprofit Organizations






Nonprofit organizations are subject to the intellectual property requirements at
10 CFR 600.13:


(http://www1.pr.doe.gov/f600a27.html and http://www1.pr.doe.gov/f600b136.html)




The patent provisions of this agreement cover all inventions made (reduced to
practice for the first time) or conceived in the course of, or under, this
Subcontract. Any such inventions should be reported directly to:


Intellectual Property Law Division
U.S. Department of Energy
Chicago Operations Office
9800 S. Cass Avenue
Argonne, IL 60439
(630) 252-2166


A written disclosure of each invention must be forwarded to DOE’s Chicago
Operations Office within two months after the inventor discloses the invention
to the SUBCONTRACTOR. SUBCONTRACTOR is further required to promptly notify DOE’s
Chicago Operations Office of the acceptance of any manuscript describing the
invention for publication or of any on sale or public use planned for the
invention.


If the SUBCONTRACTOR decides to retain title under the subcontract,
SUBCONTRACTOR must notify the DOE’s Chicago Operations Office of its election to
retain title within two years of disclosing the invention to DOE, but, in any
event, at least sixty (60) days prior to the end of the one-year statutory
period initiated by publication, on sale, or public use.
 
 
14
 